Citation Nr: 0600589	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied and final claim of entitlement to service 
connection for eye disability, to include cataract, right 
eye; refractive error, bilateral; macular scar, right eye; 
and myopic changes. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was submitted to reopen a previously denied eye 
disorder service connection claim, but denied the reopened 
claim, to encompass various eye disorders (cataract, right 
eye (OD); refractive error, bilateral; macular scar, right 
eye; and myopic changes).  In June 2004, the Board remanded 
the matter for compliance with certain due process 
procedures.  The remand directives having been completed, the 
matter is again before the Board for appellate review.

In VA Form 9, the veteran declined to testify at a Board 
hearing in connection with his appeal.

The Board hereby reopens the claim as characterized on the 
title page of this decision on the grounds the new and 
material evidence has been added to the record since the last 
prior final decision on the same claim.  The claim is granted 
only to this extent.  A decision on the merits of the 
reopened claim must be deferred pending further evidentiary 
development to be conducted on REMAND.  The claim is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In July 1990, the Board confirmed its prior (April 1969) 
decision denying service connection for eye disorders.  

2.  Evidence of record since the Board's July 1990 decision, 
on the issue of service connection for eye disability, is 
neither cumulative nor redundant of evidence of record in 
July 1990; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1990 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received since July 
1990 with respect to the claim of entitlement to service 
connection for eye disability, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case, it 
is the Board's conclusion that VCAA does not preclude the 
Board from now adjudicating the claim.  This is so because 
the Board is taking action favorable to the veteran by 
reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
him.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

In 1955, the RO denied the veteran's original service 
connection claim concerning vision defect, then characterized 
as "sight conditions."  

As of 1968, then current medical evidence reflected diagnoses 
of cataract, right eye, and refractive error, and the RO 
again denied the claim.  In April 1969, the Board denied the 
claim, characterized as disability of the eyes.  In June 
1969, the RO again denied the claim.  Subsequently, the 
veteran attempted to reopen the claim as to right eye 
disability, and the record reflects several unfavorable RO 
rating decisions in the 1980s on the grounds that no new and 
material evidence was submitted.  While the RO rating 
decisions issued in the 1980s reflect consideration of the 
claim as to then-claimed right eye disability, the record, as 
reflected in a February 1988 rating decision, documents 
medical findings as to diagnoses of disorders affecting both 
eyes (specifically, right eye cataract; bilateral refractive 
error; right eye macular scar; and myopic changes).  In March 
1990, the RO twice confirmed its prior rating as to right eye 
disability.  

In July 1990, the Board confirmed its April 1969 decision as 
to eye disability.  This decision explicitly encompassed eye 
disorders generally, and was not limited to discussion only 
as to the right eye.  The veteran was notified of the 1990 
decision and of his right to seek further review by reopening 
his claim, by filing a motion for reconsideration of the 
Board's decision, or - if a notice of disagreement had been 
filed on or after November 18, 1988 - by filing an appeal of 
the Board's decision with the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court) .  He did not file a motion 
seeking reconsideration of this decision, or communicate a 
desire for further appellate review of this decision.

Thereafter, the veteran took no further action on his eye 
disability claim until August 2002, when he filed an informal 
petition with the RO to reopen the claim.  In October 2002, 
the RO decided that new and material evidence was not 
submitted.  It reconsidered the claim in May 2003, and 
determined that new and material evidence was added to the 
record, but denied the reopened claim.  The veteran then 
perfected an appeal to the Board.

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because submittal of such evidence is a 
prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  With respect to Board denials, they are final as of 
the date of mailing as stamped on the face of the decision.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156(a) (2005).  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the whole record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied, final claim, new evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board's July 1990 decision is final.  See 38 C.F.R. § 
20.1100 (2005).  Thus, any claim, formal or informal, on the 
same issue is treated as a claim to reopen, and new and 
material evidence must be presented.  As appeal has been 
perfected as to the May 2003 RO denial, the Board's review 
first requires a determination of whether a basis for Board 
jurisdiction exists, which requires a finding that new and 
material evidence has been submitted on the eye disorder 
claim.

New and material evidence added to the record since July 1990 
includes several statements by private medical doctors (as 
translated into English from Spanish) to the effect that 
vision loss could be the result of prior trauma.  The veteran 
consistently has maintained over the years that he incurred 
eye injury during service, even though the record, to date, 
does not reflect occurrence of such an event corroborated on 
the basis of service medical records.  The lack of such 
evidence, and as well, of clinical evidence of abnormality 
upon separation, was a key basis for prior denials.  The 
Board's review of new private doctors' reports, based on the 
English translations, appear to be somewhat conclusory and 
based, at least in part, on the history of injury provided by 
the veteran.  Nonetheless, the Board is mindful that, for the 
purposes of reopening a claim, the governing standard in 
38 C.F.R. § 3.156(a) (2005), in essence, requires a 
reasonable possibility of claim substantiation, which, in the 
Board's opinion, does not present a particularly onerous 
evidentiary hurdle for a claimant.  As the recent private 
medical reports add materially relevance evidence as to 
possible etiological link between current vision loss and 
active service not before the Board when it denied the claim 
in 1990, the Board finds that not reopening the claim based 
on the current record would be fundamentally unfair to the 
veteran.  

In conclusion, the Board finds that new and material evidence 
has been presented, and reopens the claim.  The claim is 
granted only to this extent.  


ORDER

New and material evidence having been added to the record 
since the last prior final denial of a claim of entitlement 
to service connection for eye disability, the claim is 
reopened and is granted only to this extent.


REMAND

Having reopened the claim of entitlement to service 
connection for eye disability, and having reviewed the entire 
record below, the Board finds that further evidentiary 
development in the form of a VA compensation and pension 
"eye disorders" (C&P) examination is warranted, after 
obtaining any additional relevant missing medical treatment 
records, before the reopened claim can be adjudicated on its 
merits.  The purpose of the examination is, in essence, to 
address the etiology of the veteran's various eye problems 
resulting in vision loss.  

The reopened claim is REMANDED for the following actions, 
including de novo review of the reopened claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  Or he 
should identify any new source(s) of 
records pertinent to the claim but not 
currently reflected in the claims file.  
Assist the veteran in obtaining any such 
records consistent with VCAA.  Associate 
with the claims file any such records 
obtained.    

2.  The record reflects recent treatment 
for defective vision at the San Juan, 
Puerto Rico, VA medical center.  Ensure 
that any records concerning more 
contemporaneous visits to this facility 
not currently in the claims file are 
obtained and associated with the file.    

3.  After completing the above, and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
the above, schedule the veteran for a VA 
C&P "eye disorders" examination by a 
medical doctor, to issue a written report 
addressing the following:   

The examiner should (a) render a specific 
diagnosis or diagnoses of what eye 
disorder(s) the veteran currently has; 
and (b) for each diagnosis, state whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) that 
each such disorder is etiologically 
related to active service.  The examiner 
also should opine as to each diagnosis 
(a) whether it is of the type that would 
have become manifested as a result of 
physical injury to an eye; (b) whether it 
is of a congenital or developmental, or 
idiopathic nature; and (c) the 
approximate date of onset of each.     

The veteran's claims file, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should review the 
claims folder, and in particular, the 
veteran's in-service and post-service 
medical history as documented therein, 
and consider as pertinent to the 
inquiries posed above such history in 
answering the questions in this remand 
order.  Relevant history should be 
discussed in the written report as 
necessary to adequately explain the bases 
for his/her opinion as to whether any 
diagnosed eye disorder is attributable to 
active service.  

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

4.  After completing the above, review 
the entire record and readjudicate the 
reopened claim.  If the decision is 
adverse to the veteran, then issue a 
revised Supplemental Statement of the 
Case (SSOC), which should encompass all 
pertinent lay and medical evidence 
associated with the claims file since the 
issuance of the February 2005 SSOC, and 
give the veteran and his accredited 
service representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


